DETAILED ACTION
This Office Action is in response to the communication filed on 06/07/2021.
Claims 1 – 19 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lee (US Publication 2017/0269652 A1) is the closest prior art to the subject matter being claimed 1. Lee discloses the monitor module 114 to identify temperature thresholds and/or power budgets that have been exceeded, determine thermal mitigation measures to apply to differing processing component clusters, and instruct the DVFS module 26 to make performance setting adjustments associated with power consuming components within clusters on the chip 102 in an effort to maintain a touch temperature below a threshold without unnecessarily impacting user experience through unintentional workload migration. However Lee fails to specifically disclose “ if the performance operation does induce a failure condition in the processing device: selecting an operational voltage level for the power delivery network that is based on the performance operation for which the failure condition was induced; determining a resonance parameter value based on the application of the performance operation for which the failure condition was induced in the processing device, wherein the resonance parameter value includes a vector that describes a prohibited application pattern of an operation that causes resonance in the power delivery network; and operating the processing device in a way that the application of performance operations that induce failure conditions is precluded based on the resonance parameter value.”.

Alcocer Ochoa (US Publication 2015/0089315) is the closest prior art to the subject matter being claimed in claim 1. Alcocer Ochoa discloses the estimated PSD characteristic is analyzed to determine whether the data or bit pattern signal contains a level of energy that exceeds a predetermined threshold at or near the resonant frequency of the PDN. If the level of energy, and in embodiments the phase angle, of the data or bit pattern does not exceed the predetermined threshold at or near the PDN resonant frequency, then the data or bit pattern is classified as not problematic, and the data or bit pattern is issued onto the SDN. Conversely, if the level of energy, and in embodiments the phase angle, of the data or bit pattern signal exceeds the predetermined threshold at or near the PDN resonant frequency, then the data or bit pattern is classified as potentially problematic. In that case, encodes the problematic data or bit pattern. Encoding the problematic data or bit pattern may, in embodiments, include the use of a look up table as described herein above. The encoded data or bit pattern is then issued. However, Alcocer Ochoa fails to specifically disclose “ if the performance operation does induce a failure condition in the processing device: selecting an operational voltage level for the power delivery network that is based on the performance operation for which the failure condition was induced; determining a resonance parameter value based on the application of the performance operation for which the failure condition was induced in the processing device, wherein the resonance parameter value includes a vector that describes a prohibited application pattern of an operation that causes resonance in the power delivery network; and operating the processing device in a way that the application of performance operations that induce failure conditions is precluded based on the resonance parameter value”.

Thus, the prior art of record do not teach or suggest individually or in combination “ if the performance operation does induce a failure condition in the processing device: selecting an operational voltage level for the power delivery network that is based on the performance operation for which the failure condition was induced; determining a resonance parameter value based on the application of the performance operation for which the failure condition was induced in the processing device, wherein the resonance parameter value includes a vector that describes a prohibited application pattern of an operation that causes resonance in the power delivery network; and operating the processing device in a way that the application of performance operations that induce failure conditions is precluded based on the resonance parameter value” as disclosed in claim 1. 
Claim 11 is allowed for the same reasons as set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHIL K NGUYEN/Primary Examiner, Art Unit 2187